 Case 3:17-cv-02942-X Document 118 Filed 11/11/19                   Page 1 of 10 PageID 5005


                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

SARAH LINDSLEY                                    §
                                                  §
    Plaintiff,                                    §
                                                  §                         CIVIL ACTION NO.
                                                  §
                                                  §
                                                                                 3:17-CV-2942-B
                                                  §
                      v.                          §
                                                  §
                                                                    JURY TRIAL DEMANDED
TRT HOLDINGS, INC. and OMNI                       §
HOTELS MANAGEMENT                                 §
CORPORATION,                                      §
                                                  §
        Defendants.                               §



                   DEFENDANT’S MOTION TO COMPEL PLAINTIFF TO
                        RESPOND TO DISCOVERY REQUESTS


        Defendant Omni Hotels Management Corporation (“Omni” or “Defendant”) hereby

submits this its Motion to Compel Plaintiff to Respond to Discovery Requests and, in support

thereof, respectfully state as follows:

                                          I.
                              INTRODUCTION & BACKGROUND

        1.       This is an employment discrimination case. Plaintiff filed this suit on October 25,

2017.

        2.       On April 17, 2018, Defendant Omni served its First Requests for Production and

First Set of Interrogatories on Plaintiff.

        3.       On September 14, 2018, Plaintiff served her second amended responses and

objections to the discovery requests. As further explained below, Plaintiff’s objections to several

of Defendants’ requests are improper and Plaintiff did not fully respond to several requests.

                                                  1
 Case 3:17-cv-02942-X Document 118 Filed 11/11/19                  Page 2 of 10 PageID 5006


       4.      Defendant attempted to confer with Plaintiff in a good-faith effort to resolve the

dispute without court action, as required by Federal Rule of Civil Procedure 37(a)(1) and as shown

in the attached certificate of conference.

                                         II.
                               ARGUMENTS & AUTHORITIES

       5.      Discovery may be obtained about any matter that is not privileged and that is

relevant to the subject matter of the case. FED. R. CIV. P. 26(b)(1). Information is discoverable if

it appears “reasonably calculated to lead to the discovery of admissible evidence.” Id.

       6.      A court may compel responses to discovery if a party did not answer an

interrogatory submitted under Rule 33, or a party did not respond or permit inspection under Rule

34. FED. R. CIV. P. 37(a)(3)(B).

       7.      For the reasons explained below, this Court should grant Defendants’ motion to

compel and order Plaintiff to properly respond to the following discovery requests:

Defendant’s Interrogatories

       8.      Plaintiff did not answer Defendant’s Interrogatory No. 10 regarding e-mail

addresses, webpage addresses, or social media she may have utilized while employed by

Defendant and during this litigation:

       INTERROGATORY NO. 10: Identify all e-mail addresses, webpage addresses,
       or URLs that have been registered to or used by you since February 14, 2001,
       including but not limited to the URL for any Facebook, Twitter, Instagram,
       SnapChat, MySpace, LinkedIn, Skype, Blogger/Blogspot, Friendster, or any other
       page or account created and/or maintained by you on any internet-based social
       networking or communication site.

       ANSWER: Plaintiff objects to the Interrogatory as containing and failing to define
       vague and ambiguous terms (e.g., “any internet-based social networking or
       communication site”). Plaintiff objects to the extent this Interrogatory imposes
       burdens on Plaintiff beyond those contemplated by the Federal Rules of Civil
       Procedure, or other applicable law (“Identify all e-mail addresses, webpage
       addresses, or URLs that have been registered to or used by you since February 14,

                                                 2
 Case 3:17-cv-02942-X Document 118 Filed 11/11/19                    Page 3 of 10 PageID 5007


        2001”). Plaintiff objects to this Interrogatory on privacy grounds to the extent
        Defendant seeks access to Plaintiff’s social media accounts (“Identify all e-mail
        addresses, webpage addresses, or URLs that have been registered to or used by you
        since February 14, 2001”). Plaintiff further objects that the Interrogatory is
        overbroad, harassing, oppressive and calculated to subject Plaintiff to undue
        burden. Plaintiff objects to this Interrogatory as it calls for information that is not
        relevant to the claims or defenses asserted in this action and is not reasonably
        calculated to lead to the discovery of admissible evidence. Plaintiff further objects
        that the Interrogatory as written is not properly limited to a reasonable time frame.
        9.      This request is specific, limited in time and scope, and appropriately made with

reasonable particularity. Defendant is seeking relevant information that may have been posted or

shared on a webpage or social media page and/or sent or received via e-mail, social media

messaging, or other means utilizing the internet regarding Plaintiff’s allegations against Defendant,

her alleged damages in this lawsuit, and her employment with Omni. The information responsive

to this request is necessary because it seeks information directly pertaining to Plaintiff’s claims in

this lawsuit. This request is clearly within the scope of discovery permitted by Rule 26(b).

        10.     Plaintiff’s objections to this request are improper. The term “internet-based social

networking or communication site” is neither vague nor ambiguous, and this request is not

harassing or oppressive. Further, Plaintiff fails to identify any specific burden or expense

presented by this request. Plaintiff’s objection “as to privacy grounds” is also unsupported, since

“social media” is generally discoverable. See, e.g., Johnson v. PPI Tech. Servs., L.P., 2013 WL

4508128, at *1 (E.D. La. Aug. 22, 2013) (“Courts have recognized that social networking site

(‘SNS’) content may be subject to discovery under Federal Rule of Civil Procedure 34.” (citations

omitted)). “Generally, SNS content is neither privileged nor protected by any right of privacy.”

Davenport v. State Farm Mut. Auto. Ins. Co., 2012 WL 555759, at *1 (M.D. Fla. Feb. 21, 2012)

(citation omitted). Accordingly, the Court should overrule Plaintiff’s objections and compel

Plaintiff to respond to this request.



                                                  3
 Case 3:17-cv-02942-X Document 118 Filed 11/11/19                      Page 4 of 10 PageID 5008


       11.     Plaintiff also did not answer Defendant’s Interrogatory Nos. 17 and 18 regarding

the legal theories and/or factual bases for her claims:

       INTERROGATORY NO. 17: Identify each employee of Omni Hotels that you
       allege was similarly situated to you, but treated more favorably than you.

       ANSWER: Plaintiff objects that this Interrogatory calls for legal conclusions as to
       proper comparators. Plaintiff also objects because this Interrogatory seeks
       information, documents, and things that are already in the possession of Defendant
       (e.g., records related to hiring, promotions, and pay). Plaintiff objects to this
       Interrogatory as it is premature at this stage of the litigation, in light of the fact that
       discovery is not complete.
       INTERROGATORY NO. 18: For each employee identified in response to
       Interrogatory No. 19, describe in reasonable detail how each employee was treated
       more favorably than you.

       ANSWER: Plaintiff objects that this Interrogatory calls for legal conclusions as to
       proper comparators. Plaintiff also objects because this Interrogatory seeks
       information, documents, and things that are already in the possession of Defendant
       (e.g., records related to hiring, promotions, and pay). Plaintiff objects to this
       Interrogatory as it is premature at this stage of the litigation, in light of the fact that
       discovery is not complete.

       12.     In these interrogatories Defendant seeks both the facts and legal theories underlying

Plaintiff’s claims, information which is clearly within the scope of discovery permitted by Rule

26(b). The information responsive to these requests is both necessary and relevant to this litigation,

since it speaks directly to Plaintiff’s claims against Defendant. Discovery in this case will soon

end, and these requests are not premature. For these reasons, the Court should order Plaintiff to

fully respond to both of these requests.

Defendant’s Requests for Production

       13.     Plaintiff also did not fully respond to Defendant’s Request for Production No. 17:

       REQUEST NO. 17: Produce all documents used by you in computing, or that form
       the basis for the computation, of the damages claimed by you in this Lawsuit,
       including alleged damages for emotional distress.




                                                   4
 Case 3:17-cv-02942-X Document 118 Filed 11/11/19                  Page 5 of 10 PageID 5009


       RESPONSE: Plaintiff objects to this request to the extent it requires Plaintiff to
       disclose information that is protected by the attorney-client or work-product
       privileges. Plaintiff also objects to this request to the extent that responsive
       information is in Defendant’s possession, custody, and control or that of third
       parties.
       14.     A party to a lawsuit must provide to other parties “a computation of each category

of damages claimed” and generally make available documents on which each computation is

based. FED. R. CIV. P. 26(a)(1)(A)(iii). By failing to disclose and provide documentation

regarding her computation of damages, Plaintiff is prejudicing Defendant’s ability to obtain any

additional discovery on her claims. For these reasons, the Court should order that Plaintiff’s

objections to this request be overruled and grant Defendant’s motion to compel a complete

response to this request. Specifically, if no documents support Plaintiff’s computation of her

damages, then Plaintiff should be required to so state.

       15.     Plaintiff also did not fully respond to Defendant’s Request for Production No. 18:

       REQUEST NO. 18: Produce all medical, psychiatric, or medication/prescription
       records and bills relating to or supporting your claim for mental and emotional
       damages. Alternatively, please produce the original fully executed Authorization
       of Release of Confidential Records form attached hereto.

       RESPONSE: Plaintiff objects to the Defendant’s Authorization of Release of
       Confidential Records as the Request is unlimited in time and scope and therefore
       requests information not relevant to the claims or defenses of Plaintiff and is not
       reasonably calculated to lead to the discovery of admissible evidence. Plaintiff
       further objects that the Authorization is overbroad and in violation of the physician-
       patient privilege in that it seeks medical records other than those regarding the
       injuries caused by Defendant. Subject to and without waiving any of the foregoing
       objections, Plaintiff responds that she will sign a more narrowly tailored
       Authorization that is appropriately limited in time and scope and refers Defendants
       to documents Bates Stamped CONFIDENTIAL LINDSLEY 000248-000264.

       16.     Plaintiff claims she suffered mental and emotional damages.           Consequently,

Defendant seeks discovery of her medical, psychiatric, or prescription records and bills relating to

or supporting her claims for those damages. This request is clearly within the scope of discovery



                                                 5
 Case 3:17-cv-02942-X Document 118 Filed 11/11/19                      Page 6 of 10 PageID 5010


permitted by Rule 26(b). The Court should therefore compel Plaintiff to fully respond and/or order

her to provide a fully executed authorization.

          17.     Plaintiff also did not fully respond to Defendant’s Requests for Production Nos. 24

and 25:

          REQUEST NO. 24: Produce all documents relating to any unemployment
          compensation, workers’ compensation, social security, and/or disability benefits
          applied for by you or on your behalf within the past 10 years.

          RESPONSE: Plaintiff objects to this request to the extent that responsive
          information is in the possession, custody, and control of third parties. Plaintiff also
          objects that the request is not relevant to the claims and defenses asserted in this
          case, nor is it reasonably calculated to lead to the discovery of admissible evidence.
          Subject to and without waiving any of the foregoing objections, Plaintiff refers
          Defendants to documents Bates Stamped LINDSLEY 000326, 000387-389.

          REQUEST NO. 25: Produce documents reflecting your income for calendar years
          2015 to date of trial, including but not limited to federal income tax returns, W-2
          forms, paycheck stubs, checks, insurance payments, government benefits or other
          income records.

          RESPONSE: Plaintiff objects to this request to the extent that responsive
          information is in the possession, custody, and control of third parties. Plaintiff also
          objects that the request is not relevant to the claims and defenses asserted in this
          case, nor is it reasonably calculated to lead to the discovery of admissible evidence.
          Subject to and without waiving any of the foregoing objections, Plaintiff refers
          Defendants to documents Bates Stamped CONFIDENTIAL LINDSLEY 000327-
          000354.

          18.     Plaintiff also claims she suffered economic damages. Consequently, Defendant

seeks discovery of her compensation history. Again, this request is clearly within the scope of

discovery permitted by Rule 26(b). The Court should compel Plaintiff to fully respond to both of

these requests.

          19.     Plaintiff also did not fully respond to Defendant’s Requests for Production Nos. 42,

43, and 44:

          REQUEST NO. 42: Produce all documents or communications relating to the
          creation, maintenance, and/or repair of


                                                    6
 Case 3:17-cv-02942-X Document 118 Filed 11/11/19                   Page 7 of 10 PageID 5011


       https://www.omnihotelgenderdiscrimination.com/ from January 1, 2017 through
       present.

       RESPONSE: Plaintiff objects to this request to the extent it requires Plaintiff to
       disclose information that is protected by the attorney-client or work-product
       privileges. Plaintiff objects to this Request on the grounds and to the extent it
       requests information not in Plaintiff’s possession, custody, or control.

       REQUEST NO. 43: Produce all documents or communications that record, relate
       to, or refer to any content ever created for, revised or located at
       https://www.omnihotelgenderdiscrimination.com/ from January 1, 2017 through
       present.

       RESPONSE: Plaintiff objects to this request to the extent it requires Plaintiff to
       disclose information that is protected by the attorney-client or work-product
       privileges. Plaintiff objects to this Request on the grounds and to the extent it
       requests information not in Plaintiff’s possession, custody, or control.


       REQUEST NO. 44: Produce all documents or communications that record, relate
       to, or refer to any internet domain names that forward or redirect to
       https://www.omnihotelgenderdiscrimination.com/ from January 1, 2017 through
       present.

       RESPONSE: Plaintiff objects to this request to the extent it requires Plaintiff to
       disclose information that is protected by the attorney-client or work-product
       privileges. Plaintiff objects to this Request on the grounds and to the extent it
       requests information not in Plaintiff’s possession, custody, or control.

       20.     These requests are within the scope of discovery permitted by Rule 26(b), since

Defendant seeks documents and communications relating to a website created specifically for this

lawsuit, a website that prominently features both Plaintiff and her allegations against Defendant.

       21.     Plaintiff’s objections to these requests state a hypothetical or contingent possibility

and are therefore improper. Further, Plaintiff does not state whether responsive documents exist—

yet her responses to these requests imply that some privilege could exempt responsive documents

from discovery. As this Court knows, Federal Rule of Civil Procedure 26(b)(5) provides that a

party claiming a privilege is required to make the claim expressly and describe the nature of the

materials not produced in a manner that will enable other parties to assess the applicability of the


                                                 7
 Case 3:17-cv-02942-X Document 118 Filed 11/11/19                   Page 8 of 10 PageID 5012


privilege. FED. R. CIV. P. 26(b)(5). Plaintiff did not comply with these requirements, nor did she

provide enough information for Defendant to determine whether responsive documents are in her

possession.

       22.     Plaintiff also did not fully respond to Defendant’s Request for Production No. 45:

       REQUEST NO. 45: Produce all documents or communications relating to your
       efforts or efforts made on your behalf to contact, recruit, or solicit any current or
       former employee of Omni Hotels to join this Lawsuit.

       RESPONSE: Plaintiff objects to this request to the extent it requires Plaintiff to
       disclose information that is protected by the attorney-client or work-product
       privileges. Plaintiff objects to this Request on the grounds and to the extent it
       requests information not in Plaintiff’s possession, custody, or control.
       23.     This request is within the scope of discovery permitted by Rule 26(b), since it

involves Plaintiff’s communications with Defendant’s employees regarding her claims in this

lawsuit. Plaintiff’s objection to this request merely states a hypothetical or contingent possibility

and is therefore improper. Again, Plaintiff has not properly asserted a privilege but implies one

may exist. Plaintiff’s response does not state whether responsive documents exist, nor does it

provide a description of any withheld materials.

       24.     Plaintiff also did not fully respond to Defendant’s Request for Production No. 51:

       REQUEST NO. 51: Produce all documents you received in response to any request
       under the Freedom of Information Act (“FOIA”) relating to the allegations in this
       Lawsuit.

       RESPONSE: Plaintiff objects to this Request as it seeks information already in
       Defendant’s possession, custody or control. Subject to and without waiving these
       objections, Plaintiff refers Defendants to documents Bates Stamped EEOC 1-405.
       25.     This request is clearly within the scope of discovery permitted by Rule 26(b), since

it seeks documents in Plaintiff’s possession relating to the allegations in this lawsuit. However, it

is impossible to determine from Plaintiff’s response whether further responsive information exists.

Thus, the Court should compel Plaintiff to fully respond to this request.


                                                   8
 Case 3:17-cv-02942-X Document 118 Filed 11/11/19                   Page 9 of 10 PageID 5013


                                             III.
                                         CONCLUSION

       26.     As outlined in detail above, Plaintiff improperly objected to Defendant’s

Interrogatories Nos. 10, 17, and 18 and to Defendant’s Requests for Production Nos. 17, 18, 24,

25, 42, 43, 44, 45, and 51. Plaintiff also failed to fully respond to each of these requests. Because

Defendant’s requests are proper and because Plaintiff has refused to comply with the rules, the

Court should compel Plaintiff to respond adequately and any other proper relief.

 Dated: November 11, 2019.


                                             Respectfully submitted,

                                              /s/ R. Clay Hoblit_________________
                                             R. Clay Hoblit
                                             State Bar No. 09743100
                                             Fed No. 7591
                                             hoblit@hdr-law.com
                                             Michael D. Hudlow, Jr.
                                             Federal I.D. No. 34793
                                             State Bar No. 24007403
                                             mhudlow@hdr-law.com
                                             Mariana Garza
                                             Federal I.D. No. 1138409
                                             State Bar No. 24075470
                                             mgarza@hdr-law.com

                                             Hoblit Darling Ralls Hernandez & Hudlow LLP
                                             802 N. Carancahua, Suite 2000
                                             Corpus Christi, Texas 78401
                                             361.888.9392
                                             361.888.9187 Facsimile

                                             ATTORNEYS FOR DEFENDANTS TRT
                                             HOLDINGS, INC. AND OMNI HOTELS
                                             MANAGEMENT CORPORATION




                                                 9
Case 3:17-cv-02942-X Document 118 Filed 11/11/19                 Page 10 of 10 PageID 5014


                                CERTIFICATE OF SERVICE

       I hereby certify that on the 11th day of November, 2019, a true and correct copy of the
foregoing document was served on all counsel of record via electronic mail pursuant to the Federal
Rules of Civil Procedure.


                                                  /s/ Michael D. Hudlow
                                                  Michael D. Hudlow




                             CERTIFICATE OF CONFERENCE


        I, the undersigned, hereby certify that a true and correct copy of the foregoing document
has been or will be served upon all counsel of record for the interested parties as listed below in
accordance with the Federal Rules of Civil Procedure on this the 11th day of November, 2019 by
certified mail, return receipt requested, facsimile or email.

CM/ECF E-Service

Jay D. Ellwanger
jellwanger@equalrights.law
Ellwanger Law LLLP
400 South Zang Boulevard, Suite 1015
Dallas, Texas 75208
Facsimile: (737) 808-2262

James A. Vagnini
jvagnini@vkvlawyers.com
Monica Hincken
mhincken@vkvlawyers.com
Valli Kane & Vagnini, LLP
600 Old Country Road, Suite 519
Garden City, New York 11530
Facsimile: (516) 706-0248

COUNSEL FOR PLAINTIFF


                                              /s/ R. Clay Hoblit
                                                     R. Clay Hoblit
